                                                                                           FILED
                                                                                   2019 Jul-11 PM 12:56
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION


DESHARESE K. WHITE,                             )
                                                )
       Movant/Defendant,                        )
                                                ) Case Numbers:
vs.                                             ) 7:16-cv-8131-CLS
                                                ) 7:11-cr-331-CLS-JEO
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )

                               MEMORANDUM OPINION

       Desharese K. White asks this court to appoint an attorney to assist him with a

motion to vacate, alter, or amend his sentence under 28 U.S.C. § 2255, as a result of

the Supreme Court’s recent decision in United States v. Davis, No. 18-431, 2019 WL

2570623 (June 24, 2019).1

       In Davis, the court considered the constitutionality of 18 U.S.C. § 924(c),

which “threatens long prison sentences for anyone who uses a firearm in connection

with certain other federal crimes.” Davis, 2019 WL 2570623, at *3. Specifically, the

statute states:

             Except to the extent that a greater minimum sentence is otherwise
       provided by this subsection or by any other provision of law, any person
       who, during and in relation to any crime of violence or drug trafficking

       1
           Doc. no. 23 in case no. 7:16-cv-8131-CLS.
      crime (including a crime of violence or drug trafficking crime that
      provides for an enhanced punishment if committed by the use of a
      deadly or dangerous weapon or device) for which the person may be
      prosecuted in a court of the United States, uses or carries a firearm, or
      who, in furtherance of any such crime, possesses a firearm, shall, in
      addition to the punishment provided for such crime of violence or drug
      trafficking crime –

               (i) be sentenced to a term of imprisonment of not less than 5
               years;

               (ii) if the firearm is brandished, be sentenced to a term of
               imprisonment of not less than 7 years; and

               (iii) if the firearm is discharged, be sentenced to a term of
               imprisonment of not less than 10 years.

18 U.S.C. § 924(c)(1)(A) (emphasis supplied). The statute defined a “crime of

violence” as

      an offense that is a felony and –

               (A) has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another, or

               (B) that by its nature, involves a substantial risk that physical
               force against the person or property of another may be used in
               the course of committing the offense.

18 U.S.C. § 924(c)(3) (emphasis supplied). The first definition, encompassed in

subparagraph (A), is referred to as the “elements clause,” and the second definition,

encompassed in subparagraph (B), is referred to as the “residual clause.” The Davis

decision struck down the residual clause as being unconstitutionally vague. Davis,

                                            2
2019 WL 2570623, at *13 (“We agree with the court of appeals’ conclusion that §

924(c)(3)(B) is unconstitutionally vague.”).

       White is not entitled to the appointment of an attorney because he is not

entitled to any relief based upon the Davis decision. Even without considering

whether Davis can be applied retroactively,2 whether White’s motion can be

considered in conjunction with the present case, and whether any claim based upon

the Davis decision would constitute a second or successive petition requiring advance

permission from the Eleventh Circuit under 28 U.S.C. § 2255(h),3 White cannot

proceed because his conviction and sentence did not fall under the residual cause of

§ 924(c)(3).




       2
        The Supreme Court’s majority decision did not address retroactivity, but the dissent
acknowledged it was an open question:

       Many offenders who have already committed violent crimes with firearms — and
       who have already been convicted under § 924(c) — may be released early from
       prison. The Court’s decision will apply to all defendants whose convictions are not
       yet final on direct review and who preserved the argument. With the benefit of this
       Court’s decision, many dangerous offenders who received lengthy prison sentences
       as a result of their violent conduct might walk out of prison early. And who knows
       whether the ruling will be retroactive?

Davis, 2019 WL 2570623, at * 29 (emphasis supplied).
       3
         That statute provides: “A second or successive motion must be certified as provided in
section 2244 by a panel of the appropriate court of appeals . . . .” See also 28 U.S.C. § 2244.

                                               3
       This court sentenced White on October 26, 2012, to 37 months’ imprisonment

for armed bank robbery, in violation of 18 U.S.C. §§ 2113(a) and (d),4 and to 84

months’ imprisonment for brandishing a firearm during the robbery, in violation of

18 U.S.C. § 924(c)(1)(A)(ii).5 The Eleventh Circuit has clearly held that armed bank

robbery under 18 U.S.C. §§ 2113(a) and (d) qualifies as a “crime of violence” under

the “elements clause” of 18 U.S.C. § 924(c)(3). In re Hines, 824 F.3d 1334, 1337

(11th Cir. 2016). Because White’s § 924(c) conviction and sentence were predicated

       4
           18 U.S.C. § 2113(a) provides:

              Whoever, by force and violence, or by intimidation, takes, or attempts to take,
       from the person or presence of another, or obtains or attempts to obtain by extortion
       any property or money or any other thing of value belonging to, or in the care,
       custody, control, management, or possession of, any bank, credit union, or any
       savings and loan association; or

                Whoever enters or attempts to enter any bank, credit union, or any savings
       and loan association, or any building used in whole or in part as a bank, credit union,
       or as a savings and loan association, with intent to commit in such bank, credit union,
       or in such savings and loan association, or building, or part thereof, so used, any
       felony affecting such bank, credit union, or such savings and loan association and in
       violation of any statute of the United States, or any larceny –

                Shall be fined under this title or imprisoned not more than twenty years, or
       both.

18 U.S.C. § 2113(d) states:

                Whoever, in committing, or in attempting to commit, any offense defined in
       subsections (a) and (b) of this section, assaults any person, or puts in jeopardy the life
       of any person by the use of a dangerous weapon or device, shall be fined under this
       title or imprisoned not more than twenty-five years, or both.

18 U.S.C.A. § 2113 (West)
       5
           Doc. no. 23 (Judgment) in Case No. 7:11-cr-00331-CLS-JEO, at 1-2.

                                                   4
upon the “elements clause” of that statute, instead of the “residual clause,” the

Supreme Court’s decision in Davis has no effect upon him. His motion for

appointment of an attorney will be denied. An appropriate order will be entered

contemporaneously herewith.

      DONE and ORDERED this 11th day of July, 2019.


                                            ______________________________
                                            United States District Judge




                                        5
